Citation Nr: 0926016	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially 
adapted housing or a special home adaptation grant.

2.  Basic eligibility for assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
October 1972.  He also had a period of active duty for 
training from April 1960 to October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  As a result of permanent and total service-connected 
disability, the Veteran effectively has loss of use of both 
lower extremities such as to preclude locomotion without the 
aid of crutches or a wheelchair.

2.  As a result of service-connected disability, the Veteran 
effectively has permanent loss of use of both feet.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for a certificate for 
assistance in acquiring specially adapted housing have been 
met.  38 U.S.C.A. § 2101 (West Supp. 2009); 38 C.F.R. § 3.809 
(2008).

2.  The basic eligibility requirements for a certificate for 
assistance in the purchase of one automobile or other 
conveyance and necessary adaptive equipment have been met.  
38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Specially Adapted Housing or a Special Home Adaptation 
Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to:  (1) the loss or loss of use of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (5) the 
loss or loss of use of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101(a) (West Supp. 2009); 38 C.F.R. § 3.809(b) (2008).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
the foot, could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 31/2 inches or more, will constitute loss of use of the foot 
involved.  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2008).

The Veteran is currently service connected for posttraumatic 
stress disorder (PTSD), evaluated as totally (100 percent) 
disabling; peripheral neuropathy of the left lower extremity, 
evaluated as 40 percent disabling; peripheral neuropathy of 
the right lower extremity, evaluated as 40 percent disabling; 
diabetic retinopathy with cataracts, evaluated as 30 percent 
disabling; bowel incontinence, evaluated as 30 percent 
disabling; type II diabetes mellitus with hypertension, 
evaluated as 20 percent disabling; peripheral neuropathy of 
the left upper extremity, evaluated as 20 percent disabling; 
peripheral neuropathy of the right upper extremity, evaluated 
as 20 percent disabling; bladder incontinence, evaluated as 
20 percent disabling; coronary artery disease, evaluated as 
10 percent disabling; transient ischemic attack with right 
side weakness, evaluated as 10 percent disabling; and 
erectile dysfunction, evaluated as noncompensably (zero 
percent) disabling.  The Veteran has been found to be 
permanently and totally disabled.

The Veteran contends that the benefit is warranted primarily 
as a result of the effects of his service-connected 
cerebrovascular accident (CVA) and peripheral neuropathy of 
his extremities associated with type II diabetes mellitus.  
At a hearing before the Board in October 2008, the Veteran 
testified that he can not stand up or walk as a result of his 
disabilities.  He stated that he has no feeling in his calves 
or feet.  The Veteran also stated that he was prescribed a 
wheelchair in 2005 because of the neuropathy in his lower 
extremities.  Additionally, the Veteran indicated that he can 
not use his right hand due to weakness on that right side 
that resulted from a CVA.  Furthermore, the Veteran stated 
that he believes he is 40 percent blind with poor vision.

A review of the evidence of record reveals that the Veteran 
was able to walk in 2004.  A July 2004 VA peripheral nerves 
examination indicated that the Veteran was using a wheelchair 
because he experienced pain in his right foot when it touched 
the ground.  Although the Veteran was able to walk, his gait 
was tentative due to pain.  The symptoms were related to his 
peripheral neuropathy.  A September 2004 VA treatment record 
from the VA Medical Center (VAMC) in Columbia, South 
Carolina, also reflected the Veteran's ability to walk 
despite numbness in the right lower leg.  In October 2004 and 
March 2005 records indicate that the Veteran was ambulatory 
without any assistive device.  

Private treatment records from Lexington Medical Center 
document that the Veteran experienced a CVA in July 2005.  
The Veteran has been awarded service connection for the CVA 
and its effects.  At the time of treatment for the CVA, it 
was noted that the Veteran could not ambulate well and that 
he had weakness on his right side.  In August 2005, and 
thereafter, the Veteran utilized a wheelchair.

An April 2006 VA treatment record noted that the Veteran had 
a history of a CVA with right side hemiparesis and difficulty 
walking due to contraction and weakness on the right side.  
The Veteran also had significant neurological deficits in his 
feet bilaterally.  He used crutches when ambulating inside 
his home and a wheelchair for outside the home.  A May 2006 
VA aid and attendance examination showed that the Veteran had 
weakness in his right-sided extremities with loss of fine 
movements.  The examiner found that the Veteran was unable to 
walk without assistance.  He required crutches or a walker 
when inside and a wheelchair for outside locomotion.

At an August 2006 VA peripheral nerves examination, the 
Veteran's peripheral neuropathy was characterized as 
moderately severe and predominantly sensory in nature.  He 
also had mild residual weakness on the right side.  Although 
the Veteran retained some strength in his lower extremities, 
he had severe abnormality below the knee on the right side 
and he was impaired below the knee on the left side.

A February 2007 treatment record indicated that the Veteran 
was non-ambulatory but he did not require a knee brace 
because his knees were not unstable. Two letters, dated in 
February 2007, were received from B.M.E., M.D., the Veteran's 
treating physician at the Columbia VAMC.  Dr. B.M.E. stated 
that the Veteran has disability in both legs due to his 
diabetic neuropathy and old stroke.  He also stated that the 
Veteran had become significantly debilitated and has required 
a wheelchair for mobility since October 2005.  Dr. B.M.E. 
considered the conditions to be permanent and irreversible.  
At a February 2007 VA aid and attendance examination, the 
Veteran's gait and ambulation could not be assessed because 
he was in a wheelchair.  It was noted that there no 
amputation.

An April 2007 VA diabetes mellitus examination reflected 
abnormal sensation below the knees.  Although the Veteran 
retained motor strength in the extremities, the examiner 
noted that the Veteran was unable to walk.  In April 2007, 
the Veteran was seen by VA at his home.  He ambulated 
minimally with forearm crutches while dragging his right 
foot.  It was noted that he walked occasionally for very 
short distances.  The Veteran had right foot drop and he was 
considered a fall risk.

The evidence of record does not show that the Veteran has had 
any part of either lower or upper extremity amputated and 
therefore he has not suffered anatomical loss of either lower 
or upper extremity.  Otherwise, the evidence does reflect 
that the Veteran does not ambulate without the regular and 
constant use of either crutches or a wheelchair.  The medical 
evidence suggests that use of those devices is necessary as a 
result of the Veteran's inability to use his lower 
extremities to walk without assistance.  In turn, that 
inability is attributable to his service-connected 
disabilities, primarily peripheral neuropathy of the lower 
extremities and weakness on the right side.  In fact, Dr. 
B.M.E. explicitly found that the Veteran requires a 
wheelchair as a result of his diabetic neuropathy and stroke.  
Although there is some indication that the Veteran retains 
some function of his lower extremities, particularly above 
the knee, the evidence reflects that he effectively has loss 
of use of both lower extremities such as to preclude 
locomotion without the aid of crutches or a wheelchair as a 
result of permanent and total service-connected disability.  
As such, he is entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  See 
38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

Because the Board finds that the Veteran meets the 
requirements for a certificate of eligibility for assistance 
in acquiring specially adapted housing, the Veteran is 
precluded by regulations from receiving a certificate of 
eligibility for special home adaptation grant.  See 38 C.F.R. 
§ 3.809a (2008).  Essentially, because the Veteran qualifies 
for assistance in the acquisition of specially adapted 
housing, home adaptations are included in the construction.  
Thus, the issue of entitlement to a special home adaptation 
grant is moot.

II. Automobile and Adaptive Equipment

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be awarded to a veteran who is 
receiving compensation for service-connected disability due 
to:  (1) loss or permanent loss of use of one or both feet; 
or (2) loss or permanent loss of use of one or both hands; or 
(3) permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips also qualifies a claimant.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp. 2009); 38 C.F.R. § 3.808 
(2008).

Although the requirements for a certificate for this benefit 
vary from those concerning specially adapted housing, to 
include the language regarding the preclusion of locomotion, 
the evidence identified in the previous section is equally 
relevant to this application.  The evidence shows that the 
Veteran has significant abnormalities in the lower 
extremities below the knee.  He testified that he can not 
feel his feet.  The evidence shows that the Veteran uses a 
wheelchair outside of his house and he is able to ambulate on 
occasion only with the aid of crutches.  Dr. B.M.E. indicated 
that the Veteran can not use his feet when he stated that the 
Veteran's service-connected diabetic neuropathy and stroke 
have resulted in the requirement of a wheelchair for 
mobility.  Significantly, Dr. B.M.E. considered the 
conditions to be permanent and irreversible.  In view of the 
evidence, the Board finds that the Veteran effectively has 
permanent loss of use of both feet as a result of service-
connected disability.  As such, he is eligible for assistance 
in the purchase of one automobile or other conveyance.  See 
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

Because the Board finds eligibility for assistance in the 
purchase of one automobile or other conveyance, a certificate 
of eligibility for financial assistance in the purchase of 
appropriate adaptive equipment is simultaneously included.  
See 38 C.F.R. § 3.808(c).


ORDER

Basic eligibility for assistance in acquiring specially 
adapted housing is met; the appeal of this issue is granted.

Basic eligibility for assistance in the purchase of one 
automobile or other conveyance and necessary adaptive 
equipment is met; the appeal of this issue granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


